DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Response to Arguments
Applicant’s amendments and arguments filed 10/12/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1, 3-7, 9-12, 14-21, and 23 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for treating a patient of gathering continuous, high-resolution electrocardiogram data, detecting, analyzing, and processing at least one of P, Q, R, S, T, U complexes for changes in at least one of length, amplitude, slope, area, depth, and height within a range of 10 to 30% to create a prognostic index, where the changes includes an area under the curve of the QRS complex, and a change in the rise angle of the QRS complex, generating a fluid responsiveness prediction from prognostic index, and continuously displaying the fluid responsiveness prediction.  

Cannesson teaches a fluid responsiveness predictor based on ECG morphology, utilizing an R-wave amplitude change and a secondary amplitude change in the PQRSTU complex to make the prediction. Cannesson further teaches displaying the prediction, and where the ECG signal is a continuous ECG signal.
Xue teaches analyzing ECG data with high-resolution ECG signals.
Yamaguchi teaches considering abnormalities in the ECG waveform by finding an area under the QRS curve.
Schlegel teaches displaying ECG analysis results in real time.
Rineheart teaches a feedback loop display of fluid responsiveness results.
Yet their combined efforts do not fairly teach or suggest performing a fluid responsiveness determination utilizing a rise angle in the QRS complex as part of the prediction.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791